           Case 3:19-cv-00356-LRH-CBC Document 8 Filed 10/25/19 Page 1 of 6



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   James.Blum@usdoj.gov
 6 Attorneys for the United States

 7

 8

 9                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                         3:19-CV-356-LRH-CBC

12                Plaintiff,                         Settlement Agreement for Entry of
                                                     Judgment of Forfeiture as to Virgil Parker
13         v.                                        and Order

14 $92,285.00 in United States Currency,

15                Defendant.

16         The United States and Virgil Parker and his counsel, Paul Morrison, agree as

17 follows:

18         1. This case is a civil forfeiture action seeking to forfeit $92,285.00 in United States

19 Currency under 21 U.S.C. § 881(a)(6).

20         2. Virgil Parker knowingly and voluntarily agrees to the civil judicial forfeiture of

21 the $92,285.00 in United States Currency.

22         3. Virgil Parker knowingly and voluntarily agrees to forfeit the $92,285.00 in

23 United States Currency to the United States.

24         4. Virgil Parker knowingly and voluntarily agrees to relinquish all right, title, and

25 interest in the $92,285.00 in United States Currency.

26         5. Virgil Parker knowingly and voluntarily agrees to waive his right to any civil

27 judicial forfeiture proceedings (proceedings) concerning the $92,285.00 in United States

28 Currency.
            Case 3:19-cv-00356-LRH-CBC Document 8 Filed 10/25/19 Page 2 of 6



 1          6. Virgil Parker knowingly and voluntarily agrees to waive service of process of any

 2   and all documents filed in this action or any proceedings concerning the $92,285.00 in

 3   United States Currency arising from the facts and circumstances of this case.

 4          7. Virgil Parker knowingly and voluntarily agrees to waive any further notice to

 5   him, his agents, or his attorney regarding the forfeiture and disposition of the $92,285.00 in

 6   United States Currency.

 7          8. Virgil Parker knowingly and voluntarily agrees not to file any claim, answer,

 8   petition, or other documents in any proceedings concerning the $92,285.00 in United States

 9   Currency.

10          9. Virgil Parker knowingly and voluntarily agrees to withdraw any claims, answers,

11   counterclaims, petitions, or other documents he filed in any proceedings concerning the

12   $92,285.00 in United States Currency.

13          10. Virgil Parker knowingly and voluntarily agrees to waive the statute of

14   limitations, the CAFRA requirements, Supplemental Rules for Admiralty or Maritime

15   Claims and Asset Forfeiture Actions A, C, E, and G, 18 U.S.C. § 983, the constitutional

16   requirements, and the constitutional due process requirements of any forfeiture proceedings

17   concerning the $92,285.00 in United States Currency.

18          11. Virgil Parker knowingly and voluntarily agrees to waive his right to a trial on

19   the forfeiture of the $92,285.00 in United States Currency.

20          12. Virgil Parker knowingly and voluntarily agrees to waive (a) all constitutional,

21   legal, and equitable defenses to, (b) any constitutional or statutory double jeopardy defense

22   or claim concerning, and (c) any claim or defense under the Eighth Amendment to the

23   United States Constitution, including, but not limited to, any claim or defense of excessive

24   fines or cruel and unusual punishments in any proceedings concerning the $92,285.00 in

25   United States Currency.

26          13. Virgil Parker knowingly and voluntarily agrees to the entry of a Judgment of

27   Forfeiture of the $92,285.00 in United States Currency to the United States.

28   ///
                                                    2
            Case 3:19-cv-00356-LRH-CBC Document 8 Filed 10/25/19 Page 3 of 6



 1          14. Virgil Parker understand that the forfeiture of the $92,285.00 in United States

 2   Currency shall not be treated as satisfaction of any assessment, restitution, fine, cost of

 3   imprisonment, or any other penalty that may be imposed on Virgil Parker in addition to

 4   forfeiture.

 5          15. Virgil Parker knowingly and voluntarily agrees to the conditions set forth in this

 6   Settlement Agreement for Entry of Judgment of Forfeiture as to Virgil Parker and Order

 7   (Settlement Agreement).

 8          16. Virgil Parker knowingly and voluntarily agrees to hold harmless the United

 9   States, the United States Department of Justice, the United States Attorney’s Office for the

10   District of Nevada, the Washoe County Sheriff’s Office, the Drug Enforcement

11   Administration, the Department of the United States Treasury, their agencies, their agents,

12   and their employees from any claim made by Virgil Parker or any third party arising out of

13   the facts and circumstances of this case.

14          17. Virgil Parker knowingly and voluntarily releases and forever discharges the

15   United States, the United States Department of Justice, the United States Attorney’s Office

16   for the District of Nevada, the Washoe County Sheriff’s Office, the Drug Enforcement

17   Administration, the Department of the United States Treasury, their agencies, their agents,

18   and their employees from any and all claims, rights, or causes of action of any kind that

19   Virgil Parker now has or may hereafter have on account of, or in any way growing out of,

20   the seizures and the forfeitures of the property in the civil judicial forfeiture.

21          18. Virgil Parker knowingly and voluntarily acknowledges, understands, and agrees

22   that (a) federal law requires the Department of the United States Treasury and other

23   disbursing officials to offset federal payments to collect delinquent tax and non-tax debts

24   owed to the United States and to individual states (including past-due child support); (b) if

25   an offset occurs to the payment to be made pursuant to this agreement, they will receive a

26   notification from the Department of the United States Treasury at the last address provided

27   by them to the governmental agency or entity to whom the offset payment is made; (c) if

28   they believe the payment may be subject to an offset, they may contact the Treasury
                                                  3
            Case 3:19-cv-00356-LRH-CBC Document 8 Filed 10/25/19 Page 4 of 6



 1   Department at 1-800-304-3107; (d) the terms of this settlement do not affect the tax

 2   obligations fines, penalties, or any other monetary obligations owed to the United States or

 3   an individual state; and (e) the exact sum delivered to Paul Morrison, on behalf of him,

 4   may well be a lesser sum, if the Treasury Offset Program reduces the amount in satisfaction

 5   of a debt obligation.

 6          19. After the property is forfeited in the civil case and the United States District

 7   Court has signed the Settlement Agreement concerning the property, within a practicable

 8   time thereafter for the United States, the United States agrees to release to Virgil Parker one

 9   payment of $27,685.50 less any debt owed to the United States, any agency of the United

10   States, or any debt in which the United States is authorized to collect, through Paul

11   Morrison. Virgil Parker knowingly and voluntarily agrees to fill out the Department of the

12   United States Treasury Automated Clearing House (ACH) form accurately and correctly

13   and submit it to the United States Attorney’s Office so that the payment of the money can

14   be disbursed by electronic fund transfer. Virgil Parker knowingly and voluntarily agrees the

15   $27,685.50 may be offset by any debt owed to the United States, any agency of the United

16   States, or any debt in which the United States is authorized to collect.

17          20. Each party acknowledges and warrants that its execution of the Settlement

18   Agreement is free and is voluntary.

19          21. The Settlement Agreement contains the entire agreement between the parties.

20          22. Except as expressly stated in the Settlement Agreement, no party, officer, agent,

21   employee, representative, or attorney has made any statement or representation to any

22   other party, person, or entity regarding any fact relied upon in entering into the Settlement

23   Agreement, and no party, officer, agent, employee, representative, or attorney relies on

24   such statement or representation in executing the Settlement Agreement.

25          23. The persons signing the Settlement Agreement warrant and represent that they

26   have full authority to execute the Settlement Agreement and to bind the persons and/or

27   entities, on whose behalf they are signing, to the terms of the Settlement Agreement.

28   ///
                                                    4
           Case 3:19-cv-00356-LRH-CBC Document 8 Filed 10/25/19 Page 5 of 6




 I           24. This Settlement Agreement shall be construed and interpreted according to
 ,'
      federal forfeiture law and federal common law. The jurisdiction and the venue for any

 3    dispute related to, andlor arising from, this Setdement Agreement is the unofficial

 4    Northern Division of the United States District Court for the District of Nevada, located in
 5    Reno, Nevada.

 6           25. Each party   shall bear his or its own attomeys' fees, expenses, costs, and interest.

 7           26. This Settlement Agreement shall not be construed more sftictly against one

 8    party than against the other merely by virtue ofthe fact that it may have been prepared

 9    primarily by counsel for one ofthe parties; it being recognized that both parties have

10    contributed substantially and materially to the preparation ofthis Setdement Agreement.

ll           IT IS HEREBY CERTIFIED, pursuant to          28 U.S.C. $ 2465(aX2), that there was

t2    reasonable cause for the seizure and forfeiture ofthe $92,285.00 in United States Currenry.

l3
t4    DATED:       /d -r7-    lo i f              DATED:

l5                                                NICHOLASA. TRUTANICH
                                                  United States Attomey
16

L7
       AUL      ORRI ON                           JAMESA. BLUM
18     o       for Virgil Parker                  Assistant United States Attomey

L9    DATED:           -/7- i7
20

2t
      VIRG     P        R
22

23
                                                   IT IS SO ORDERED:
24

25                            SEE NEXT PAGE FOR ORDER

26
17
                                                  UNITED STATES DISTRICT JUDGE
28                                                DATED:
                                                      5
            Case 3:19-cv-00356-LRH-CBC Document 8 Filed 10/25/19 Page 6 of 6



 1          24. This Settlement Agreement shall be construed and interpreted according to

 2   federal forfeiture law and federal common law. The jurisdiction and the venue for any

 3   dispute related to, and/or arising from, this Settlement Agreement is the unofficial

 4   Northern Division of the United States District Court for the District of Nevada, located in

 5   Reno, Nevada.

 6          25. Each party shall bear his or its own attorneys’ fees, expenses, costs, and interest.

 7          26. This Settlement Agreement shall not be construed more strictly against one

 8   party than against the other merely by virtue of the fact that it may have been prepared

 9   primarily by counsel for one of the parties; it being recognized that both parties have

10   contributed substantially and materially to the preparation of this Settlement Agreement.

11          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

12   reasonable cause for the seizure and forfeiture of the $92,285.00 in United States Currency.

13

14   DATED:                                      DATED:        October 25, 2019

15                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
16

17                                               /s/ James A. Blum
     PAUL MORRISON                               JAMES A. BLUM
18   Counsel for Virgil Parker                   Assistant United States Attorney
19   DATED:
20

21
     VIRGIL PARKER
22

23
                                                 IT IS SO ORDERED:
24

25
                                                ___________________________________
26
                                                LARRY R. HICKS
27                                              UNITED
                                                UNITED STATES
                                                        STATES DISTRICT
                                                                DISTRICT JUDGE
                                                                          JUDGE
28                                               DATED:this 28th day of October, 2019.
                                                   5
